Name: 87/159/EEC: Commission Decision of 19 February 1987 approving an addendum to the specific programme for the seed sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (only the French and the Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agri-foodstuffs;  Europe;  agricultural structures and production
 Date Published: 1987-03-10

 Avis juridique important|31987D015987/159/EEC: Commission Decision of 19 February 1987 approving an addendum to the specific programme for the seed sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (only the French and the Dutch texts are authentic) Official Journal L 065 , 10/03/1987 P. 0022 - 0022*****COMMISSION DECISION of 19 February 1987 approving an addendum to the specific programme for the seed sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and the Dutch texts are authentic) (87/159/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 8 January 1986 the Belgian Government notified an addendum to the programme for seed sector approved by Commission Decision 81/514/EEC (3) and completed it on 9 July 1986; Whereas this addendum relates only to investments for the modernization, rationalization and concentration of seed-marketing capacities and whereas all these investments are capable of contributing towards improving the situation in the said sector and towards its development; whereas it thus constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this adendum includes a sufficient quantity of the data referred to in Article 3 of Regulation (EEC) No 355/77 to demonstrate that the objectives of Article 1 of the said Regulation may be achieved in the abovementioned sector; whereas the time limit set for the implementation of the amendement does not exceed the period specified in Article 3 (1) (g) of said the Regulation; Whereas the measures provided for in this Decision are are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addeundum to the programme for the seed sector, as notified by the Belgian Government on 8 January 1986 and completed on 9 July 1986 in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is adressed to the Kingdom of Belgium. Done at Brussels, 19 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 194, 17. 7. 1981, p. 54.